                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


RHEASHAD LAMAR LOTT,                       )
    #1596571,                              )   CIVIL ACTION NO.
         Plaintiff,                        )
vs.                                        )   3:19-CV-0126-G (BH)
                                           )
E. OSEGUERA, et al.,                       )
          Defendants.                      )




     ORDER OF THE COURT ON RECOMMENDATION REGARDING
       REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the magistrate
judge, the court hereby finds and orders:

      ( )   The request for leave to proceed in forma pauperis on appeal is
            GRANTED.

      (X)   The application for leave to proceed in forma pauperis on appeal is DENIED
            because the court certifies under 28 U.S.C. § 1915(a)(3) that the appeal
            is not taken in good faith. In support of this certification, the court adopts
            and incorporates by reference the findings, conclusions, and
            recommendation filed in this case on January 30, 2019 (docket entry 6).
            Based on those findings, this court finds that the appeal presents no legal
            points of arguable merit and is therefore frivolous.

            (X)    Although this court has certified that the appeal is not taken in
                   good faith under 28 U.S. C. § 1915(a)(3) and FED. R. APP. P.
                   24(a)(3), the plaintiff may challenge this finding under Baugh v.
                   Taylor, 117 F.3d 197 (5th Cir. 1997), by filing a separate motion to
                   proceed in forma pauperis on appeal with the Clerk of Court, U.S.
                   Court of Appeals for the Fifth Circuit, within 30 days of this order.
                   The cost to file a motion to proceed on appeal with the Fifth Circuit
                   is calculated below, and if the plaintiff moves to proceed on appeal
                   in forma pauperis the prison authorities will be directed to collect the
               fees as calculated in this order.

               (1) The plaintiff is assessed an initial partial fee of $0.44. See 28
               U.S.C. § 1915(b)(1).

               (2) Thereafter, the plaintiff shall pay $504.56, the balance of the
               filing fee, in periodic installments. The plaintiff is required to make
               payments of 20% of the preceding month’s income credited to the
               plaintiff’s prison account until the plaintiff has paid the total filing
               fees of $505.00. The agency having custody of the plaintiff shall
               collect this amount from the trust fund account or institutional
               equivalent, when funds are available and when permitted by 28
               U.S.C. § 1915(b)(2), and forward it to the clerk of the district
               court.

               (3) If the plaintiff files a motion to proceed in forma pauperis on
               appeal directly with the Fifth Circuit, the clerk shall serve a copy of
               this order on the inmate accounting office or other person(s) or
               entity with responsibility for collecting and remitting to the district
               court interim filing payments on behalf of prisoners, as designated
               by the facility in which the prisoner is currently or subsequently
               confined.

     SO ORDERED.

May 1, 2019.




                                    ___________________________________
                                    A. JOE FISH
                                    Senior United States District Judge
